DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 11/25/19.  The request for foreign priority to a corresponding German application filed 12/03/18 has been received and is proper.  Claims 1-11 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are rejected because claim 1 recites “where the edge of the backplate runs at a non-vanishing angle with respect to the inner edge of the leading hammerhead and with respect to the leading edge…”  See claim 1, lines 11-13.  This limitation is problematic because “ the edge” includes the “leading edge” and the “trailing edge” [see claim 1, lines 2-3], so it is unclear what it means for “the edge” to have a characteristic “with respect to the leading edge.”  In other words, it is nonsensical for a component to have characteristic with respect to itself.  Also, the limitation recites “a non-vanishing angle,” which is unclear.  Those skilled in the art will know what a “vanishing point” is, but it is unclear what the “non-vanishing angle” is here.  This does not appear explicitly in the Figures. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Becker
Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (U.S. Patent No. 9,771,991).  Becker is directed to a brake lining assembly.  See Abstract. 
Claim 1: Becker discloses a brake pad [see Figs. 1, 2] (10) for a disk brake system [see Fig. 6], comprising a backplate (14), the backplate being delimited by two opposing lateral surfaces (32, 40) and an edge comprising a leading edge and a trailing edge of the backplate [see Fig. 1 (left and right sides of bottom edge, pointed to by lead line 14)], wherein a friction layer (12) is attached to one of said lateral surfaces, and wherein the backplate comprises two hammerheads extending [see Fig. 1 (lugs on far left and right side of pad)] in a plane defined by the backplate, a leading hammerhead of the two hammerheads protruding from an outer end of the leading edge of the backplate and a trailing hammerhead of the two hammerheads protruding from an outer end of the trailing edge of the backplate, and wherein the edge of the backplate comprises a chamfer (62) between an inner edge [see Fig. 2 (edge above 62)] of the leading hammerhead and the leading edge [see Fig. 2 (edge immediately below 62, extending down to bottom edge 14)], where the edge of the backplate runs at a non-vanishing angle with respect to the inner edge of the leading hammerhead and with respect to the leading edge, characterized in that a clip (18) having a U-shape is attached to the chamfer, the clip being formed of a strip consisting of a central portion (20) forming a base of the U-shape and two end portions (50, 52) forming two opposite arms of the U-shape, wherein the central portion rests on the chamfer and the two end portions rest on the opposing lateral surfaces of the backplate [see Figs. 2-4 (20 rests on 62, and 50/52 rests on 32/40, respectively).  See Figs. 1-6. 
Claim 2: Becker discloses that a width of the clip is smaller than or equal to a width of the chamfer.  See Fig. 2 (especially top and bottom widths of 62). 
Claim 5: Becker discloses that the clip is made of materials comprising a metal and/or an elastomer.  See col. 5, line 6. 
Claim 6: Becker discloses that the clip comprises a metal layer and an elastomer forming an outer surface of the clip.  See col. 2, lines 3-6; col. 5, line 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Becker
Claim 3-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker. 
Claims 3-4:  Becker is relied upon as in claim 1 above but does not discuss specific measurements.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to have a certain clip width (2-10mm) or thickness (0.5-3mm) or length (3-10mm) because it is merely a design choice based on cost/availability of materials and/or size of the brake pad. 
Claim 7: Becker is relied upon as in claim 1 but does not discuss using glue to attach the clip.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use glue because this is a cheap, simple and effective way to adhere (or in this case, further adhere/attach) the clip to the backplate.  This ensures the integrity of the connection. 
Claim 8: Becker is relied upon as in claim 1 but does not discuss the specific angles between edges.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to have an angle of 30-60 degrees between the chamfer and inner edge because this is a design choice and there is no criticality with regard to this relatively large range. 
Claim 9: Becker is relied upon as in claim 1 but does not discuss all the specific of this claim.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the Becker pad in this type of caliper because it is largely depicted in Figure 6, with the clips on opposite sides of the pad, and it would operate as recited based on movement of a brake disk between the pads when installed.  See Fig. 6. 
Claim 10: Becker discloses that the clip is in contact with the leading edge stop in a non-braking condition.  See Fig. 6. 
Claim 11: Becker discloses a knuckle which holds the caliper and comprises a first knuckle finger forming the leading edge stop and a second knuckle finger forming the trailing edge stop.  See Fig. 6. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 12, 2021